Citation Nr: 0501366	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  02-20 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for residuals of a 
gunshot wound to the right arm.

3.  Entitlement to service connection for residuals of a 
shrapnel wound to the left fibula.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
December 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for hepatitis, residuals of a gunshot 
wound to the left arm and for residuals of a shrapnel wound 
to the left fibula.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The record does not reflect that the appellant has been 
furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), relative to the 
issues on appeal.  In this case, the appellant has not been 
provided with notice of what specific information and/or 
specific medical or lay evidence, not previously submitted, 
is necessary to substantiate each of his claims, and what 
specific evidence, if any, he is expected to obtain and 
submit, and what specific evidence will be retrieved by VA.  
Further, he must be advised to send any evidence in his 
possession pertinent to the appeal to VA.  The Board notes 
that the statement of the case issued in August 2002 and a 
supplemental statement of the case issued in June 2003 
provided the pertinent regulation concerning VA development, 
but this is not sufficient to comply with the requirements of 
the law.  The Board acknowledges that the RO sent a letter 
dated in March 2001 to the veteran in an attempt to comply 
with the requirements set forth in the VCAA.  However, a 
review of this letter shows that it is inadequate.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  All VCAA notice obligations must be 
satisfied in accordance with the decision 
of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent, relative to each issue 
on appeal.  Specifically, the appellant 
must be informed of the specific 
information and/or specific medical or 
lay evidence, not previously submitted, 
that is necessary to substantiate each of 
the claims on appeal, to include what 
specific evidence, if any, he is expected 
to obtain and submit, and what specific 
evidence will be retrieved by VA.  
Further, he must be advised to send any 
evidence in his possession pertinent to 
the appeal to VA.  

2.  Following completion of the above, if 
additional evidence is received, the RO 
should review the evidence and determine 
whether the veteran's claims may be 
granted.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


